3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Publication Number 2016/0005229 A1 in view of
Knopp et al., U.S. Patent Number 6,757,445 B1.

Regarding claim 1, Lee discloses an information processing apparatus comprising: an area information generating circuitry configured to generate area information indicating each area of each image of a plurality of images (paragraph 0153, the electronic device may acquire multiple images), (paragraph 0224, the electronic device may overlay or overview in the preview image, a sphere mini-map, a mini-map due to a map projection or the like; figure 14, spatial map); a detection circuitry configured to detect one or more areas that are designated by a user operation out of a plurality of areas, the plurality of areas based on the area information that is generated (paragraph 0414, the electronic device may detect a user input selecting a specific region during checking the 3D; paragraph 0423, the electronic device may detect a user input selecting at least one image or specifying an area).
However, it is noted that Lee discloses map projection but fails to disclose the plurality of images being projected onto a projection surface and an area selecting circuitry configured to select a portion of the plurality of areas based on the one or more areas that are detected. 
Knopp discloses generating circuitry configured to generate area information indicating each area of each image of a plurality of images, the plurality of images being projected onto a projection surface (col. 8, lines 30-35, each aerial photograph of the series of aerial photography is established as the overlap area of two consecutive aerial images, frames, the frame are arranged so that considered together, the block of frames covers the geographic extent of the project area for which the digital orthophoto images are being produced; col. 15, lines 45-50, plurality of scanned photographs, causes the frames 51-62, to be displayed on the display screen, arranged to form a block of frames; figures 10-12); (col. 9, lines 40-42, digital imagery data or pixel data are processed to select or pick points which identify corresponding features in overlapping frames; col. 18, lines 44-47, operator selecting a “pick a control point” option from the main menu, selecting the time point option causes the cursor to be displayed as a “+”, or a circle o, and selecting the control point option ); and an area selecting circuitry configured to select a portion of the plurality of areas based on the one or more areas that are detected (col. 16, lines 14-16, all of the picked points, such as points 147 and 149, are located within a small portion of the project area ).

	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the map generation as disclosed by Lee from multiple images, displaying the images on a projection surface as disclosed by Knopp, to allow a user to display all the image files for the block, i.e. surface, and selecting as disclosed by Knopp, at the same time to allow point picking to be carried out on the entire block without opening and closing individual image files during point picking across the block, as disclosed by Knopp, col. 20, lines 1-8.

Regarding claim 2, Lee discloses wherein images of the plurality of images are captured at different times and arranged in a time series (paragraph 0171, a plurality of images have a temporal continuity and a spatial continuity).

Regarding claim 3, Lee discloses further comprising an image generating circuitry configured to generate a map image by mapping images that correspond to the portion of the plurality of areas that are selected (paragraphs 0163-0164, the electronic device may generate at least one node associated with the at least one image; the electronic device may generate a spatial map).

Regarding claim 4, Lee discloses wherein, to generate the map image by mapping the images that correspond to the portion of the plurality of areas that are selected, the image generating circuitry is further configured to combine the images that correspond to the portion of the plurality of areas that are selected into a single map image (paragraph 0256, the electronic device may partially/totally combine image obtained by photographing the same object among the plurality of images having areas matching or mapping, e.g. the feature point matching, each other, and images having a continuity of each other).

Regarding claim 5, Lee discloses wherein the detection circuitry is further configured to detect a second one or more areas that are individually designated by a second user operation out of the plurality of areas (paragraph 0537, the user selection for the object area, for example the selection of the user can be a touch input or a hovering input on the second object area).
	Knopp discloses col. 21, lines 9-11, control and tie points are picked manually using the mouse to click on the features in each pair of adjacent images of the block.

Regarding claim 6, Lee discloses further comprising an image generating circuitry, wherein the area selecting circuitry is further configured to select a second portion of the plurality of areas based on the second one or more areas that are detected, and wherein the image generating circuitry is configured to generate a map image by mapping images that correspond to the second portion of the plurality of areas that are selected (paragraph 0578, the electronic device may detect the scene/image change based on the specific position and/or angle in the 3D map, and collect and update the image/video in which change has occurred).

Regarding claim 7, Lee discloses further comprising an image generating circuitry, wherein the area selecting circuitry is further configured to select a second portion of the plurality of areas based on the second one or more areas that are detected, and wherein the image generating circuitry is configured to generate a map image by mapping images that do not correspond to the second portion of the plurality of areas that are selected (figure 24C and 24D).

Regarding claim 8, Lee discloses wherein the user operation includes a designation that the one or more areas are continuous areas (figure 24A, 24B).

Regarding claim 9, Lee discloses wherein the user operation includes a designation start area and a designation end area (paragraph 0391, the mini-map may include a start node and a termination node).

Regarding claim 10, Lee discloses wherein the user operation includes a designation end area (paragraph 0397, the 2D map may display a path which has been moved from the start position to the end position).

Regarding claim 11, Lee discloses wherein the user operation includes a designation start area (paragraph 0397, the 2D map may display a path which has been moved from the start position to the end position).

Regarding claim 12, Lee discloses wherein the area selecting circuitry is further configured to select the portion of the plurality of areas based on the one or more areas that are detected and correspond to one or more conditions associated with an imaging device that captured the plurality of images (paragraphs 0356-0357, the electronic device may determine whether a pre-configured condition is satisfied; the electronic device may perform the operation when the condition is satisfied, and may periodically/non-periodically repeat the operation, when the condition is not satisfied; the pre-configured condition may include at least one among, when detecting an input (e.g., user input, an external input) that requires a change in node information, when detecting a status associated with the electronic device which matches a certain situation (context), and an event).

Regarding claim 13, Lee discloses wherein the one or more conditions include a height of the imaging device at the time of capturing each image of the plurality of images (paragraph 0163, the electronic device may acquire as additional information associated with the at least one image, at least one among the position along with the movement of the electronic device, or changes in a direction, a height, a pose, a direction angle or tilt angle of a camera).

Regarding claim 14, Lee discloses wherein the one or more conditions include a change in height of the imaging device at the time of capturing each image of the plurality of images (paragraph 295, bounding box can be configured by limiting the range of the nodes and paths to a certain distance or height; paragraph 0276, the electronic device may change, e.g. change a node position, a photographing direction, a photographing angle, and/or the like) an image and/or the additional information of at least one other node on the path).

Regarding claim 15, Lee discloses wherein the one or more conditions include an imaging orientation of the imaging device at the time of capturing each image of the plurality of images (paragraph 0163, the electronic device may acquire as additional information associated with the at least one image, at least one among the position along with the movement of the electronic device, or changes in a direction, a height, a pose, a direction angle or tilt angle of a camera).

Regarding claim 16, Lee discloses wherein the imaging device is included in a drone (paragraph 0159, a camera incorporated into or attached to a robot or drone).

Regarding claim 17, Lee discloses wherein the area selecting circuitry is further configured to select the portion of the plurality of areas based on a second user operation (paragraphs 0581-0582 may display the image or video in accordance with the user selection; the electronic device may display a time slider along a time axis, display a map image according to time set by the user, or may perform a specific operation action according to set time).

Regarding claim 18, Lee discloses wherein the area information includes information of an outline of each area of each image of the plurality of images that are projected onto the projection surface (paragraph 0292, map processing module may configure a bounding box for the respective sub-maps; paragraph 0411, boundary line 2413).

Regarding claims 19-22, they are rejected based upon similar rational as above.  Lee further discloses an information processing method (paragraph 0152); a non-transitory computer-readable medium comprising instructions that, when executed by an electronic processor, cause the electronic processor to perform a set of operations (paragraph 0075); and an information processing apparatus comprising: a display (160); and a display control circuitry configured to generate area visualization information (paragraph 0069).

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant’s argues that the Office Action failed to fully address claim 21 and causes the status of claim 21 to be uncertain. Applicant recites MPEP 707.07(d), which states fully 707.07(d)    Language To Be Used in Rejecting Claims [R-10.2019]
Where a claim is refused for any reason relating to the merits thereof it should be "rejected" and the ground of rejection fully and clearly stated, and the word "reject" must be used. The examiner should designate the statutory basis for any ground of rejection by express reference to a section of 35 U.S.C. in the opening sentence of each ground of rejection. Claims should not be grouped together in a common rejection unless that rejection is equally applicable to all claims in the group.
 Examiner responds the Office Action states on page 3, “4.	Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Publication Number 2016/0005229 A1 in view of Knopp et al., U.S. Patent Number 6,757,445 B1”.  Therefore, Examiner responds the status of claim 21 is rejected, and Examiner further responds the Office Action states on page 11, the listed claim 21 as rejected based upon similar rational as above.  
21. (Original) An information processing apparatus comprising: a display; and a display control circuitry configured to generate area visualization information that visually indicates each area of each image of a plurality of images, the plurality of images being projected onto a projection surface, control the display to display the area visualization information overlaid on the plurality of images projected on the projection surface, receive an indication of one or more areas being designated by a user operation with respect to the area visualization information overlaid on the plurality of images projected on the projection surface, and control the display to differentiate a display of the one or more areas from the display of the area visualization information overlaid on the plurality of images projected on the projection surface.
Examiner responds the language of claim 21 is narrower than claim 1 and therefore the rejection of claim 1, would encompass the language as represented in claim 21.  Claim 21 recites “a display; and a display control circuitry configured to generate area visualization information that visually indicates each area of each image of a plurality of images, the plurality of images being projected onto a projection surface, control the display to display the area visualization information overlaid on the plurality of images projected on the projection surface”; claim 1 rejection on page 3, Lee discloses (paragraph 0224, the electronic device may overlay or overview in the preview image, a sphere mini-map, a mini-map due to a map projection or the like); receive an indication of one or more areas being designated by a user operation with respect to the area visualization information overlaid on the plurality of images projected on the projection surface; claim 1 on page 3, Lee discloses (paragraph 0414, the electronic device may detect a user input selecting a specific region during checking the 3D; paragraph 0423, the electronic device may detect a user input selecting at least one image or specifying an area), Knopp discloses further col. 16, lines 14-16, all of the picked points, such as points 147 and 149, are located within a small portion of the project area; and control the display to differentiate a display of the one or more areas from the display of the area visualization information overlaid on the plurality of images projected on the projection surface (page 11, of Non-Final Office Action; a display (160); and a display control circuitry configured to generate area visualization information (paragraph 0069), which recites, the display may display various types of contents, for example text, images, video, icons or symbols for users).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the prior art cited Knopp fails to disclose “an area selecting circuitry configured to select a portion of the plurality of areas based on the one or more areas that are detected”.  Examiner responds Lee  discloses paragraph 0414, the electronic device may detect a user input selecting a specific region during checking the 3D; paragraph 0423, the electronic device may detect a user input selecting at least one image or specifying an area.  Applicant argues the combination of Lee and Knopp fail to disclose “an area selecting circuitry configured to select a portion of the plurality of areas based on the one or more areas that are detected” because the pick points are points from image data processing for identifying corresponding features in overlapping frames and do not teach “an area selecting circuitry”.  Examiner responds Lee discloses paragraph 0423, the electronic device may detect a user input selecting at least one image or specifying an area.
Applicant argues the picked points are areas or a portion of a plurality of areas. Examiner responds Lee discloses paragraph [0129] For example, the electronic device may determine at least one of a distance or displacement direction between a first node and a second node among a plurality of nodes, in which each of the plurality of nodes includes at least one image and additional information (for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image; paragraph [0132] In an embodiment of the present disclosure, the 3D information may include 3D information determined by comparing at least some area of the first image and at least some area of the second image with respect to the first image and the second image among the plurality of images; paragraph 0140, the first node or the second node may include two or more images among the plurality of images allocated to a particular point of a space of the first node or the second node, and the first image among the two or more images may be disposed on the point as a representative.  Knopp discloses col. 9, lines 48-53, allows point picking on a block-wide basis; when point picking is complete, the data identifying the selected points for the entire block are stored all at once. This process significantly increases the efficiency of point picking by opening the files for all of the images in one operation to display the entire block of images, therefore Knopp discloses points or control point which corresponds to entire block of images.  Examiner therefore interprets the combination as disclosing the selecting of the point/node as selecting the associated image, in that Lee discloses the nodes include at least one image allocated to a particular point of a space.
Applicant argues claim 6, detecting scene or image changes based on specific positions or angles in a 3D map is different from selecting a second portion of a plurality of areas based on a second one or more areas that are designated by a second user operation. Examiner responds Lee discloses paragraph 0581, the electronic device may display the mapped multiple images or video information in a format of an overlay or as a thumbnail, based on a position and/or direction, and may display the image or video in accordance with the user selection.  Examiner therefore responds interprets a change in the position would select an updated, i.e. second portion of the plurality of areas, to be displayed based on a second user operation, i.e. of a change in position and/or direction. Examiner further responds Lee discloses paragraph 0423, selecting at least one image or specifying an area, therefore the selection may include more than one.   
Applicant argues the rejection of claim 22.  Applicant specifically argues the prior art cited fails to disclose “control the display to differentiate a display of the one or more areas from the display of the area visualization information overlaid on the plurality of images projected on the projection surface.”  Examiner responds Lee discloses and as was recited in the rejection in paragraph 0069, the display may display various types of contents, for example text, images, video, icons or symbols for users.  The claim as recited fails to disclose or specifically recite what exactly controls the differentiation of the display of the area visualization information, but only recited the controlling the display one  or more areas from the display of the area visualization information overlaid on the plurality of images projected on the surface, which Examiner interprets as disclosed by Lee display of various types of contents, text, images, video, icons or symbols for users, which would cause the differentiation, i.e. different users may have different types of content displayed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0052852 A1	Schick et al.
Schick discloses generating a transformed projection image from a projection image by modifying the projection image.  Schick discloses in figure 1, an unmanned aerial vehicle; figure 2, paragraph 0041, projection of a construction plan on a surface by an unmanned aerial vehicle; preconfigured with one or more projection images for projection onto a projection surface;  figure 3, projection of an unmodified projection image on an uneven surface. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616